DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 8/17/2021 have been considered. Claim 1 has been amended. Claims 10-18 have been added. Claims 1-18 remain pending in the application.
Allowable Subject Matter
Applicant’s amendments have overcome each and every prior art rejection. Claims 1-18 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of structure present in Claims 1, 10, and 18 along with the amended language was not found in the prior art of record. In particular, the limitations regarding the “a swivel plate coupled to a distal end of the second portion of the pivot rod and configured such that the swivel plate is offset from, and rotatable about, another axis offset from, and substantially parallel to, the axis of the first direction” in Claim 1, the “a mounting rod portion extending upward from the distal end of the second portion of the pivot rod; and a mounting lug coupled to the mounting rod portion and configured to be rotatable about the mounting rod portion; wherein the swivel plate is attached to mounting lug” in Claim 10, and “an attachment extension extending back from a substantially middle portion of a bottom of the swivel plate, the attachment extension being .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673